Title: To Thomas Jefferson from Albert Gallatin, 6 February 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                6 February 1806
                            
                        
                        The delays which have already been experienced in the decision of the Commissioners & closing of their
                            business have been much beyond what could have been expected & have proven injurious by preventing the usual sales, and
                            in the mean while encouraging intrusions. It is high time that they should put an end to their sittings & as the age &
                            judiciary avocations of Judge Rodney will not permit the board to sit permanently during Govr. William’s absence, I think
                            it would be inconvenient to permit him to be absent, particularly as he has already, & without previous leave, been
                            absent once before for eight or nine months. If he is told that he must not leave the territory till that Land business is
                            done, it will probably hasten a conclusion.
                        
                            A.G.
                        
                    